                                              United States Bankruptcy Court
                                             Western District of Washington
In re:                                                                                                     Case No. 20-10323-TWD
Philip P Burnell                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0981-2                  User: admin                        Page 1 of 1                          Date Rcvd: Feb 03, 2020
                                      Form ID: 309A                      Total Noticed: 20


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 05, 2020.
db             +Philip P Burnell,   17505 110th Lane SE,   Renton, WA 98055-6480
956780955      +Arvest Central Mortgage,   801 John Barrow Road,   Suite 1,   Little Rock, AR 72205-6511
956780957      +BMW Bank of North America,   Post Office Box 660545,   Dallas, TX 75266-0545
956780964      +Midland Mortgage,   Post Office Box 26648,   Oklahoma City, OK 73126-0648

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: rochelle@shuffieldlaw.com Feb 04 2020 02:04:38       Rochelle Shuffield,
                 Shuffield Bankruptcy Law,    14900 Interurban Avenue S, Ste 287,    Tukwila, WA 98168
tr             +EDI: QNLJAMES.COM Feb 04 2020 07:03:00      Nancy L James,    15008 63rd Dr SE,
                 Snohomish, WA 98296-4213
smg             EDI: WADEPREV.COM Feb 04 2020 07:04:00      State of Washington,    Department of Revenue,
                 2101 4th Ave, Ste 1400,    Seattle, WA 98121-2300
ust            +E-mail/Text: USTPREGION18.SE.ECF@USDOJ.GOV Feb 04 2020 02:04:50       United States Trustee,
                 700 Stewart St Ste 5103,    Seattle, WA 98101-4438
956780954      +EDI: AMEREXPR.COM Feb 04 2020 07:03:00      American Express,    P.O. Box 981535,
                 El Paso, TX 79998-1535
956780956       EDI: BANKAMER.COM Feb 04 2020 07:03:00      Bank of America,    Post Office Box 982238,
                 El Paso, TX 79998
956780960       EDI: CITICORP.COM Feb 04 2020 07:03:00      Citi,    Processing Center,   Des Moines, IA 50363
956780958      +EDI: CAPITALONE.COM Feb 04 2020 07:03:00      Capital One,    Attn: Bankruptcy Department,
                 Post Office Box 30285,    Salt Lake City, UT 84130-0285
956780959      +EDI: CHASE.COM Feb 04 2020 07:03:00      Chase,    Post Office Box 15298,
                 Wilmington, DE 19850-5298
956780961      +EDI: DISCOVER.COM Feb 04 2020 07:03:00      Discover Financial Services,    Post Office Box 3025,
                 New Albany, OH 43054-3025
956780962      +EDI: IRS.COM Feb 04 2020 07:03:00      IRS,   Centralized Insolvency Oper.,
                 Post Office Box 7346,    Philadelphia, PA 19101-7346
956780963      +E-mail/Text: bk@lendingclub.com Feb 04 2020 02:05:08       Lending Club Corporation,
                 71 Stevenson,   Suite 300,    San Francisco, CA 94105-2985
956780965      +E-mail/Text: bankruptcy@prosper.com Feb 04 2020 02:05:08       Prosper Marketplace, Inc.,
                 221 Main Street, Suite 300,    San Francisco, CA 94105-1909
956780966      +EDI: RMSC.COM Feb 04 2020 07:03:00      SYNCB/Sam’s,    Attn: Bankruptcy Department,
                 Post Office Box 965060,    Orlando, FL 32896-5060
956780967       EDI: TFSR.COM Feb 04 2020 07:03:00      Toyota Motor Credit,    Post Office Box 8026,
                 Cedar Rapids, IA 52408
956780968       EDI: USBANKARS.COM Feb 04 2020 07:03:00      US Bank,    800 Nicollet Mall,
                 Minneapolis, MN 55402
                                                                                              TOTAL: 16

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 05, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 3, 2020 at the address(es) listed below:
              Nancy L James   njamestrustee@outlook.com, njames@ecf.axosfs.com
              Rochelle Shuffield    on behalf of Debtor Philip P Burnell rochelle@shuffieldlaw.com
              United States Trustee   USTPRegion18.SE.ECF@usdoj.gov
                                                                                            TOTAL: 3




           Case 20-10323-TWD                Doc 10        Filed 02/05/20          Ent. 02/05/20 21:25:57             Pg. 1 of 3
Information to identify the case:

Debtor 1:
                      Philip P Burnell                                                   Social Security number or ITIN:   xxx−xx−9696
                                                                                         EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                                Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                                      EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        Western District of Washington                    Date case filed for chapter:        7     1/31/20

Case number:           20−10323−TWD

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                      12/2017

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                              About Debtor 2:

 1.       Debtor's full name                     Philip P Burnell

 2.       All other names used in the
          last 8 years

 3.     Address                                  17505 110th Lane SE
                                                 Renton, WA 98055

 4.     Debtor's attorney                        Rochelle Shuffield                                           Contact phone 206−674−4565 ext. 161
                                                 Shuffield Bankruptcy Law
        Name and address                         14900 Interurban Avenue S, Ste 287                           Email: rochelle@shuffieldlaw.com
                                                 Tukwila, WA 98168

 5.     Bankruptcy trustee                       Nancy L James                                                Contact phone 425−485−5541
                                                 15008 63rd Dr SE
        Name and address                         Snohomish, WA 98296

 6.      Bankruptcy clerk's office                           700 Stewart St, Room 6301               Hours open 8:30 am − 4:30 pm Monday − Friday
                                                             Seattle, WA 98101                       Contact phone 206−370−5200
         Documents in this case may be filed at this                                                 Date: 2/3/20
         address. You may inspect all records filed in
         this case at this office or online at
         www.pacer.gov.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




         Case 20-10323-TWD                       Doc 10             Filed 02/05/20          Ent. 02/05/20 21:25:57                 Pg. 2 of 3
Debtor Philip P Burnell                                                                                              Case number 20−10323−TWD

7. Meeting of creditors                       March 5, 2020 at 10:00 AM                                            Location:

    Debtors must attend the meeting to be     The meeting may be continued or adjourned to a later                 US Courthouse, Room 4107,
    questioned under oath. In a joint case,   date. If so, the date will be on the court docket.                   700 Stewart St, Seattle, WA
    both spouses must attend. Creditors
    may attend, but are not required to do                                                                         98101
    so.


8. Presumption of abuse                       The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                  File by the deadline to object to discharge or to  Filing deadline: 5/4/20
                                              challenge whether certain debts are dischargeable:
    The bankruptcy clerk's office must
    receive these documents and any
    required filing fee by the following      You must file a complaint:
    deadlines.                                • if you assert that the debtor is not entitled to
                                                receive a discharge of any debts under any of the
                                                subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                or
                                              • if you want to have a debt excepted from discharge
                                                under 11 U.S.C § 523(a)(2), (4), or (6).
                                              You must file a motion:
                                              • if you assert that the discharge should be denied
                                                under § 727(a)(8) or (9).


                                              Deadline to object to exemptions:                                    Filing deadline: 30 days after the
                                              The law permits debtors to keep certain property as exempt. If you   conclusion of the meeting of creditors
                                              believe that the law does not authorize an exemption claimed, you
                                              may file an objection.


10. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof
                                              of claim now. If it later appears that assets are available to pay creditors, the clerk will
    Please do not file a proof of claim       send you another notice telling you that you may file a proof of claim and stating the
    unless you receive a notice to do so.     deadline.
                                              If your claim is secured by a security interest in the debtor's principal residence, see Fed.
                                              R. Bankr. P. 3002(c)(7) for claim filing deadlines.

11. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
    address                                   asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                              United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will not
                                              be sold and distributed to creditors. Debtors must file a list of property claimed as exempt.
                                              You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                              believe that the law does not authorize an exemption that the debtors claim, you may file
                                              an objection. The bankruptcy clerk's office must receive the objection by the deadline to
                                              object to exemptions in line 9.

Notice of Potential Dismissal
If the debtor fails to file required schedules, statements or lists within 15 days from the date the petition is filed, or object to
dismissal of the case indicating why dismissal is not appropriate, the case may be dismissed without further notice. If the
Debtor(s) fails to appear at the meeting of creditors, the U.S. Trustee may apply for an order of dismissal without further notice.
Anyone can register for the Electronic Bankruptcy Noticing program at ebn.uscourts.gov OR (2) Debtors can register for DeBN
by filing local form DeBN Request Form with the Clerk of Court. Both options are FREE and allow the clerk to quickly send you
court−issued notices and orders by email.


Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2




       Case 20-10323-TWD                      Doc 10          Filed 02/05/20             Ent. 02/05/20 21:25:57                    Pg. 3 of 3
